— Determination of respondent Police Commissioner, dated April 2, 2001, which, after an administrative hearing, found petitioner guilty of various specifications, including causing a false allegation of misconduct to be made against a fellow officer, and dismissed him from his position with the Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Rosalyn Richter, J.], entered February 6, 2002) dismissed, without costs.
Since substantial evidence, including the testimony of a civilian witness and that of petitioner’s partner, supports respondent’s findings that petitioner, inter alia, made false allegations against another officer to the effect that the officer had assaulted a civilian, the findings of misconduct may not be disturbed (see Matter of Schaefer v Safir, 281 AD2d 163 [2001]). The penalty imposed is not so disproportionate to the proven misconduct as to shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.